Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendments
This action is in response to amendments filed July 5th, 2022, in which Claims 1, 7, 9, and 17 are amended.  The amendments have been entered.  Claims 1-4 and 6-20 are currently pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation the initial machine learning model.  There is insufficient antecedent basis for this limitation in the claim as no initial machine learning model has previously been recited.  The claim will be interpreted as if it had said an initial machine learning model.  Claims 18-20 are rejected for dependence upon an indefinite claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 and  6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Huddar et al., “Predicting Complications in Critical Care Using Heterogeneous Clinical Data,” in view of Ong, US PG Pub 2011/0224565.
Regarding Claim 1, Huddar teaches a method of determining a risk of [a health] failure in a user (Huddar, title, “Predicting Complications in Critical Care” & Abstract, “a detailed case study on postoperative respiratory failure”), comprising:  receiving a first set of data for the user, the first set of data fixed with respect to time (Huddar, pg. 7996, 2nd column, 1st paragraph, “Static features – demographics and comorbidities – are used directly as features” are available from electronic medical records, see pg. 7991, Table 1, “clinical data available in electronic medical records”); using an initial machine learning model (Huddar, pg. 7993, 2nd column, 2nd paragraph – pg. 7994, 2nd column, 2nd paragraph & Fig. 5, the CMF/collective matrix factorization model used to “obtain transformed features” is an initial machine learning model), generating one or more initial risk factors based on the first set of data (Huddar, pg. 7994, “Transformed features for classification” are the initial risk factors based at least on the demographics/first set of data) and generating an explicit set of intermediate variables targeted for prediction for risk, the explicit set of intermediate variables including variables from a penultimate layer of nodes of the initial machine learning model (Huddar, pg. 7994, Fig. 5, where different “View” boxes in the model are a penultimate layer of nodes of the CMF/initial machine learning model, and where “demographic data” and “comorbidities” “are used directly as features” in those views, thus the demographic and comorbidity data features are an explicit set of intermediate variables chosen/targeted for prediction of risk); receiving, from a … cardiovascular physiology monitor, a second set of data for the user, the second set of data dynamically updating over time (Huddar, pg. 7994, Fig. 5, the temporal data of “Nursing Notes, Lab Investigations, Medications” are all temporal data/dynamically updating over time; “Lab Investigations” include, from pg. 7991, Table 1, data “typically measured a few times” such as “Blood Glucose” and data “typically measured every second/minute” such as “Blood pressure, Heart Rate” e.g. data received from a cardiovascular physiology monitor); using a final machine learning model (Huddar, the full predictive model including both the CMF and the final classifier – see pg. 7996, 2nd column, last paragraph - that makes the predictions of pg. 7998, Fig. 8) evaluating a set of features that includes both features of the second set of data concatenated with the explicit set of intermediate prediction variables (Huddar, pg. 7993, 2nd column, Fig. 4 shows that the construction of Y concatenates                         
                            
                                
                                    X
                                
                                
                                    1
                                
                            
                        
                    ,                        
                             
                            
                                
                                    X
                                
                                
                                    2
                                
                            
                        
                    ,                        
                             
                            
                                
                                    X
                                
                                
                                    3
                                
                            
                        
                     – the different “views” of pg. 7994, Fig. 5, which include both the dynamic features views/features of the second set of data, and the static demographic feature views/the explicit set of intermediate prediction variables) and the initial risk factors (the CMF-produced transformed features are used in the model, see pg. 1997, 1st column, 1st paragraph, “Features obtained from various clinical sources are combined through CMF and evaluated using the same five classifiers”) based on a set of trained dynamic data classifiers (Huddar, pg. 7993, 1st column, 2nd and 6th paragraphs, “the trained LDA model” and the final trained classifier, see pg. 7991, Fig. 2, “trained classifier” are trained dynamic data classifiers), and indicating one or more aggregate risk scores for the user based on the evaluation of the set of features by the final machine learning model (Huddar, pg. 7997, Section B, “Results” & pg. 7998, Fig. 8 show that final predictions/risk scores are generated/indicated).  
Huddar teaches predicting acute respiratory failure, not decompensated heart failure.  Huddar also is silent regarding a wearable cardiovascular monitor.  However, Ong teaches a method for determining a risk of decompensated heart failure in a user (Ong, [0042], a system to “reliably predict acute cardiopulmonary medical events … [which] would include … acute decompensated heart failure”) using both static (Ong, [0149], “age, gender”) and dynamic data, where the dynamic data is obtained from a wearable cardiovascular monitor (Ong, [0052-0053], “a patient-wearable device … [to] continuously monitor and detect the heart rhythm”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the heterogeneous data medical failure prediction method of Huddar, appropriate for medical failure predictions from a combination of static and dynamic data, to the prediction of decompensated heart failure, as done in Ong, by using static and dynamic data, wherein the dynamic data can be obtained by a wearable cardiovascular monitor.  The motivation to do so is that the method of Huddar “demonstrates … the benefits of multiview learning to combine clinical measurements with text [and static] data for predicting complications” (Huddar, abstract), that is the predictive methods of Huddar work well in medical predictions using exactly the same types of data as Ong.  Further, one of ordinary skill in the art would have been motivated to use a wearable monitor to collect data such as heart rate and blood pressure, because wearable sensors can “continuously analyze the patient’s [health] signals” and provide immediate warning for adverse events (Ong, [0045]).
Regarding Claim 2, the Huddar/Ong combination of Claim 1 teaches the method of Claim 1 (and thus the rejection of Claim 1 is incorporated).  Huddar further teaches wherein the first set of data comprises electronic medical records (EMRs) for the user (Huddar, pg. 7991, column 1, Table, 1, “electronic medical records”) wherein the initial machine-learning model (Huddar, recall the initial machine-learning model is mapped to the CMF procedure, Fig. 5) includes N EMR-based models that are run on the EMR data for the user (Huddar, pg. 7994, Fig. 5, each column processing the heterogenous data to create a view is a separate EMR-based model  ), and wherein the initial risk factors are based on at least the outputs of the N EMR-based models (Huddar, pg. 7994, Fig. 5, the initial risk factors were identified as the transformed features, which are based on each of the views resulting from the N EMR-based models).
Regarding Claim 3, the Huddar/Ong combination of Claim 2 teaches the method of Claim 2 (and thus the rejection of Claim 2 is incorporated).  Huddar further teaches wherein the first set of data comprises electronic medical records from one or more other users (Huddar, pg. 7993, “                        
                            
                                
                                    X
                                
                                
                                    1
                                
                            
                        
                     represents the blood tests for a set of patients”).
Regarding Claim 4, the Huddar/Ong combination of Claim 1 teaches the method of Claim 1 (and thus the rejection of Claim 1 is incorporated).  Huddar does not teach, but Ong teaches, dynamic data that comprises one or more pulse pressure wave morphology features (Ong, [0072], “the vital sign data may include any one or more of the following: systolic blood pressure, diastolic blood pressure, pulse rate … The vital sign measurement may be a continuous variables in the form of a waveform” where systolic pressure, diastolic pressure, and pulse rater are all features of the pulse pressure wave).  It would have been obvious to one of ordinary skill in the art to include these blood pressure measurement in the predictive model of the Huddar/Ong combination to predict decompensated heart failure risk.  The motivation to do so is that Ong suggest that these measurements are useful in predicting heart failure risk (Ong, [0072], in that these vital signs are used, also see Ong Fig. 1, element 102).
Regarding Claim 6, the Huddar/Ong combination of Claim 1 teaches the method of Claim 1 (and thus the rejection of Claim 1 is incorporated).  Huddar further teaches wherein evaluation of the set of features of the second set of data against the dynamic data classifiers comprises evaluation of dynamic features against the trained dynamic data classifiers using a Markov assumption for the dynamic features (a Markov assumption merely means that the current state of the data holds any relevant information, that no additional information is to be gained by using previous data in addition to the current data.  Huddar uses “statistical features within pre-determined windows to obtain features” – see Huddar, pg. 7991, Fig. 2 & 1st column, last paragraph – so by using only current window data, not current and all past data, Huddar is using a Markov assumption for the dynamic features).
Regarding Claim 7, the Huddar/Ong combination of Claim 1 teaches the method of Claim 1 (and thus the rejection of Claim 1 is incorporated).  The Huddar/Ong combination of Claim 1 further teaches decompensation failure.  Huddar further teaches wherein the one or more aggregate risk scores indicate a risk of [failure] within an upcoming window of time (Huddar, pg. 7998, Fig. 8, “our classifier predicts the possibility of ARF many days before diagnosis”).
Regarding Claim 8, the Huddar/Ong combination of Claim 1 teaches the method of Claim 1 (and thus the rejection of Claim 1 is incorporated).  Huddar is silent regarding, but Ong teaches, an alert [to be] indicated to the user based on [] one or more aggregated aggregate risk scores (Ong, Fig. 4, element 424, “Display of Risk Score”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to display the predictions to the user.  The motivation to do is to allow the user to know when an adverse outcome is predicted.

Lehman et al, “A Physiological Time Series Dynamics-Based Approach to Patient Monitoring and Outcome Prediction.”

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Huddar, in view of Ong, and further in view of Koduri, US PG Pub 2015/0199494.
Regarding Claim 17, Huddar teaches a method for monitoring heart health of a user (Huddar, pg. 7991, “Vitals” including “Blood Pressure” and “Heart Rate” are measured) comprising:  at a first frequency, collecting, via a … cardiovascular physiology monitor … a first set of data comprising dynamically-updating data (Huddar, pg. 7991, Table 1, data “typically measured every second/minute” such as “Blood pressure, Heart Rate” e.g. data collected from a cardiovascular physiology monitor that is dynamically updating) … actively generating a second set of data comprising periodically-updating data (Huddar, pg. 7994, Fig. 5, the temporal data of “Nursing Notes, Lab Investigations, Medications” are all temporal data/periodically updating data); using a machine-learning model, generating one or more initial risk factors based on the first set of data (Huddar, pg. 7994, “Transformed features for classification” are the initial risk factors based at least on the temporal/dynamically updating/first set of data from the monitor) and generating an explicit set of intermediate variables targeted for prediction for risk, the explicit set of intermediate variables including variables from a penultimate layer of nodes of [an] initial machine learning model (Huddar, pg. 7994, Fig. 5, where different “View” boxes in the model are a penultimate layer of nodes of the CMF/initial machine learning model, and where both periodically-updating and dynamically-updating data is represented by the views) using the machine learning model, evaluating a set of features of the first set of data against a plurality of dynamic data classifiers (Huddar, pg. 7994, Fig. 5 & 1st column, last paragraph, where all of the data including the first set of data is evaluated by both the CMF model and the final trained classifier see pg. 1997, 1st column, 1st paragraph, “Features obtained from various clinical sources are combined through CMF and evaluated using the same five classifiers”) and evaluating the second set of data against a plurality of periodic data classifiers (Huddar, pg. 7994, Fig. 5 & 1st column, last paragraph, where all of the data including the second set of data is evaluated by both the CMF model and the final trained classifier see pg. 1997, 1st column, 1st paragraph, “Features obtained from various clinical sources are combined through CMF and evaluated using the same five classifiers”), the second set of data concatenated with the explicit set of intermediate prediction variables (Huddar, pg. 7993, 2nd column, Fig. 4 shows that the construction of Y concatenates                         
                            
                                
                                    X
                                
                                
                                    1
                                
                            
                        
                    ,                        
                             
                            
                                
                                    X
                                
                                
                                    2
                                
                            
                        
                    ,                        
                             
                            
                                
                                    X
                                
                                
                                    3
                                
                            
                        
                     – the different “views” of pg. 7994, Fig. 5, which include both the periodically-updating data views/ the second set of data, and the explicit set of intermediate prediction variables) and based on the evaluations of the first set of data and the second set of data, automatically [making a prediction/judgement/decision] (Huddar, pg. 7997, Section B, “Results” & pg. 7998, Fig. 8 show that final predictions are generated).  
Huddar is silent regarding a wearable cardiovascular monitor.  However, Ong teaches a method for monitoring heart health of a user (Ong, [0042], a system to “reliably predict acute cardiopulmonary medical events”) where data is obtained from a wearable cardiovascular monitor (Ong, [0052-0053], “a patient-wearable device … [to] continuously monitor and detect the heart rhythm”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to obtain blood pressure and heart rate data by a wearable cardiovascular monitor.  One of ordinary skill in the art would have been motivated to use a wearable monitor to collect data such as heart rate and blood pressure, because wearable sensors can “continuously analyze the patient’s [health] signals” and provide immediate warning for adverse events (Ong, [0045]).
The Huddar/Ong combination of Claim 17, but Koduri teaches at a second frequency, indicating to the user instructions to perform a task (Koduri, [0073], “Upon the user’s first workout routine of a prescribed exercise regimen, a short introduction video may be presented”)that is automatically monitored by [a] cardiovascular physiology monitor, thereby generating a second set of data  (Koduri, [0074], “collect, via the sensors 314, current information about the user 104, including current vital measurements”) … and based on … evaluations, automatically adjusting the second frequency (Koduri, [0064], “The customized exercise routine may have been previously prescribed and scheduled, and may be modifiable … based on sensed vital information” that is, the system may adjust the schedule of the workout routine).
It would have been obvious to one of ordinary skill in the art to use the heterogeneous data fusion heart and predictive method of the Huddar/Ong combination to make predictions regarding a fitness routine, as does Koduri.  The motivation to do so is that both systems use heterogenous health data/temporally changing vital signs to make decisions about a user’s health, and that the method of Huddar “demonstrates … the benefits of multiview learning to combine clinical measurements [heterogenous] data for predicting complications” (Huddar, abstract), that is the predictive methods of Huddar/Ong work well in health predictions using exactly the same types of data as Koduri.  
Regarding Claim 18, the Huddar/Ong/Koduri combination of Claim 17 teaches the method of Claim 17 (and thus the rejection of Claim 17 is incorporated).  Huddar further teaches where actively generating a second set of data comprising periodically-updating data includes the user actively interacting with one or more health monitoring devices for a duration (any sensor which collects data from a user must interact with that user, and cannot be instantaneous).
Regarding Claim 19, the Huddar/Ong/Koduri combination of Claim 17 teaches the method of Claim 17 (and thus the rejection of Claim 17 is incorporated).  The combination has not yet been shown to teach, but Ong teaches wherein the evaluations of the … data indicate an increased risk of decompensated heart failure (Ong, [0042], a system to “reliably predict acute cardiopulmonary medical events … [which] would include … acute decompensated heart failure”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the heterogeneous data medical failure prediction method of Huddar, appropriate for medical failure predictions from a combination of static and dynamic data, to the prediction of decompensated heart failure, as done in Ong, by using static and dynamic data, wherein the dynamic data can be obtained by a wearable cardiovascular monitor.  The motivation to do so is that the method of Huddar “demonstrates … the benefits of multiview learning to combine clinical measurements with text [and static] data for predicting complications” (Huddar, abstract), that is the predictive methods of Huddar work well in medical predictions using exactly the same types of data as Ong.
The Huddar/Ong/Koduri combination as already described has not yet been shown to teach, but does teach through Koduri teaches wherein automatically adjusting the second frequency includes increasing the second frequency (Koduri, [0078], “The prescribed workout regimen may, in turn, be modified to compensate for such modifications (e.g. make up data and/or increase intensity or duration of future routines)” with [0064], “The customized exercise routine may have been previously prescribed and scheduled, and may be modifiable … based on sensed vital information” that is, the system may adjust the schedule of the workout routine appropriately, which either increases or decreases the workout frequency).
Regarding Claim 20, the Huddar/Ong/Koduri combination of Claim 17 teaches the method of Claim 17 (and thus the rejection of Claim 17 is incorporated).  The combination has not yet been shown to teach, but Ong teaches wherein the evaluations of the … data indicate an decreased risk of decompensated heart failure (Ong, [0042], a system to “reliably predict acute cardiopulmonary medical events … [which] would include … acute decompensated heart failure”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the heterogeneous data medical failure prediction method of Huddar, appropriate for medical failure predictions from a combination of static and dynamic data, to the prediction of decompensated heart failure, as done in Ong, by using static and dynamic data, wherein the dynamic data can be obtained by a wearable cardiovascular monitor.  The motivation to do so is that the method of Huddar “demonstrates … the benefits of multiview learning to combine clinical measurements with text [and static] data for predicting complications” (Huddar, abstract), that is the predictive methods of Huddar work well in medical predictions using exactly the same types of data as Ong.
The Huddar/Ong/Koduri combination, though Koduri, ha already been shown to teach wherein automatically adjusting the second frequency includes decreasing the second frequency (Koduri, [0064], “The customized exercise routine may have been previously prescribed and scheduled, and may be modifiable … based on sensed vital information” that is, the system may adjust the schedule of the workout routine appropriately, which either increases or decreases the workout frequency). 
Response to Arguments
Applicant’s arguments filed July 5th, 2022 have been fully considered, but not fully persuasive.  The arguments regarding independent Claims 1 and 17 are moot in view of the new grounds of rejection including Huddar, which teaches an initial machine learning model wherein features and intermediate variables are concatenated in a penultimate layer of nodes.  Claim 9 has been searched, but no combination of prior art (including Huddar) has been uncovered with which to properly reject the claim.  Claims 9-16 are thus indicated as allowable.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                                                                                  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M SMITH whose telephone number is (469)295-9104. The examiner can normally be reached Monday - Friday, 8:30am -5pm Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on (571) 272-3719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN M SMITH/Primary Examiner, Art Unit 2122